Title: To James Madison from William Willis, 9 October 1802
From: Willis, William
To: Madison, James


Respected Sir.
Barcelona 9th. Oct. 1802.
Since mine of the 19th. of Sept. inclosing with it the false Register and Mediterranean pass that I demanded & obtained from Capn. Thos. Lewis, and mine of the 29th. of the same month, I have Receiv’d from Capn. Mills the Papers mentioned; but none of them are either signed or sealed. I shall send you some of them in a few days. I am trying all in my power to find to a Certainty the Authors, but think best to proceed slowly & silently, Altho’ I have already strong presumptive proof of who were the Actors, and Lewis has even mentioned that he intends to make a voyage shortly from some ports in the mediterranean to the Coast of Africa, in a vessel which he says is prepared for him, but he will find, I trust, that no Consul will Again clear Any vessel with him as master as I shall apprise them of what I have detected him in. I herewith Enclose you an insolent Letter which he wrote me and was it not from a hope of further informations on the subject by leaving him a few days at Liberty, I should immediately apply to Authority to do me justice by punishing him. I make him no Answer to his insolent falsehoods, as no improper paper has ever been obtained with my Signature to it from this office, but I have strong suspicions that my hand and Seal has both been forged, as well as that of my vice Consul, as you will see by the papers which I enclosed you, what those who forged those papers were Capable of. Did I know of Any Law to Authorize it, I would Confine both Lewis & Baker & send them to the United stat[e]s by the first frigate that Calls here.

The Court is Still here with the King & queen of Hetruria & prince and princess of Naples who depart from this on monday the 11th. I Am Sir with Respectfull Esteem your Most Humble Servt.
Willm Willis
 

   
   RC and enclosure (DNA: RG 59, CD, Barcelona, vol. 1). RC in a clerk’s hand, signed by Willis.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:593, 604–5. For the beginning of this incident, see Willis to JM, 15 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:582–83).



   
   Willis enclosed a copy of Thomas Lewis’s 8 Oct. 1802 letter to him (1 p.) stating that the receipts and vouchers from the Pomona that Willis demanded had always been available to him. Lewis also stated that he would give a copy of all the papers and documents relating to the Pomona and signed by Willis to Charles Pinckney at Madrid and hand the originals to JM.



   
   Etruria.


